        Case 3:15-md-02633-SI         Document 274   Filed 05/30/19   Page 1 of 19



Kim D. Stephens
kstephens@tousley.com
Jason T. Dennett
jdennett@tousley.com
Tousley Brain Stephens PLLC
1700 Seventh Avenue, Suite 2200
Seattle, WA 98101
Tel: (206) 682-5600
Fax: (206) 682-2992

Interim Lead Plaintiffs’ Counsel

Keith S. Dubanevich
kdubanevich@stollberne.com
Yoona Park
ypark@stollberne.com
Stoll Berne
209 SW Oak Street, Suite 500
Portland, OR 97204
Tel: (503) 227-1600
Fax: (503) 227-6840

Interim Liaison Plaintiffs’ Counsel




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON


 IN RE: PREMERA BLUE CROSS                     Case No. 3:15-md-2633-SI
 CUSTOMER DATA SECURITY
 BREACH LITIGATION                             DECLARATION OF ROBERT L. VIGIL,
 __________________________________            Ph.D. IN SUPPORT OF UNOPPOSED
                                               MOTION FOR PRELIMINARY
 This Document Relates to All Actions.         APPROVAL OF PROPOSED
                                               SETTLEMENT AGREEMENT
           Case 3:15-md-02633-SI                    Document 274                Filed 05/30/19              Page 2 of 19



                                                TABLE OF CONTENTS

I.    INTRODUCTION ................................................................................................................1
      A.     Assignment ....................................................................................................................1
      B.     Summary of Conclusions ...............................................................................................1
      C.     Qualifications .................................................................................................................2
      D.     Compensation ................................................................................................................2
      E.     Evidence Considered .....................................................................................................3
II.   METHODOLOGY ...............................................................................................................3
III. VALUE OF INJUNCTIVE RELIEF ................................................................................10
IV. VALUE OF ADDITIONAL DATA SECURITY PRACTICES .....................................14
V.    CONCLUSION ...................................................................................................................17




                                                                    i
         Case 3:15-md-02633-SI         Document 274       Filed 05/30/19     Page 3 of 19




I.      Introduction
        A.      Assignment
        1.      I have been retained by Counsel for the Plaintiffs in the above-captioned matter to

determine the value to the class members of the injunctive relief that Premera has agreed to pay

for and implement over a three-year period (“Settlement Period”) following the final approval of

the Settlement Agreement (“Injunctive Relief”).1 I also have been asked to determine the value to

the class members of the additional data security practices that Premera implemented from 2015

to 2018 in response to the present litigation.

        2.      This declaration is based on the information available to date. Should additional

information be provided subsequent to when this declaration is submitted, I will update my

opinion, as necessary.

        B.      Summary of Conclusions
        3.      Premera has committed to spend about $28.8 million on additional data security

over the next three years, in addition to the more than $43.8 million it incurred in additional

spending between 2015 and 2018. Based upon my review and analysis of the evidence received to

date, I have concluded that the value to the class members of the Injunctive Relief that Premera

has agreed to pay for and implement over the three-year Settlement Period is, at least, $11,872,000.

The value to the class members of the additional data security practices that Premera implemented

from 2015 to 2018 in response to the present litigation is, at least, $30,104,000. Combined, the

benefits class members will receive and have received are worth at least $41,976,000. These

valuations were estimated using the Cost Approach, which is a methodology commonly used by

economists and finance professionals to value different types of assets, including intangible assets.



1
     The terms of this Injunctive Relief are identified in Exhibit A to the Settlement Agreement.
                                                 1
        Case 3:15-md-02633-SI           Document 274      Filed 05/30/19     Page 4 of 19




        C.        Qualifications
        4.        I am a Principal at Analysis Group, Inc. (“Analysis Group”). Analysis Group

provides economic and financial analysis for complex litigation, regulatory proceedings, and

corporate strategic planning. Analysis Group maintains offices in Beijing, China; Boston, MA;

Brussels, Belgium; Chicago, IL; Dallas, TX; Denver, CO; London, United Kingdom; Los Angeles,

CA; Menlo Park, CA; Montreal, Canada; New York, NY; Paris, France; San Francisco, CA; and

Washington, DC.

        5.        Part of my work involves the application of economics and finance to general

commercial litigation matters, including the assessment of damages, such as reasonable royalties,

lost profits, price erosion, and unjust enrichment. In addition, I have substantial experience in

product, business, and intangible asset valuations in a variety of non-litigation matters. I have

taught classes, given presentations, and published articles on numerous damages and valuation

related topics.

        6.        I graduated from Pepperdine University in 1990 with a Bachelor of Arts degree in

Economics. I also received a Ph.D. in Economics from the University of Maryland in 1998. In

2008, I was granted the Certified Licensing Professional (“CLP”) designation by the Licensing

Executives Society, which recognizes professionals who have demonstrated knowledge,

experience, and proficiency in the licensing and commercialization of intellectual property.2 My

resume is attached as Exhibit 1. It describes all of my testimony, publications, and speeches,

including those related to valuation and damages.

        D.        Compensation
        7.        My hourly billing rate for the time spent consulting and analyzing issues in this



2
    http://www.licensingcertification.org/what-is-clp/ (viewed May 21, 2019).
                                                  2
           Case 3:15-md-02633-SI        Document 274        Filed 05/30/19      Page 5 of 19




case, which includes my study of pertinent issues and materials, and any testimony I might give,

is $615. I also have directed the efforts of others at Analysis Group, whose hourly billing rates

range from $330 to $455. My compensation is not dependent upon the outcome of this case or my

findings.

       E.       Evidence Considered
       8.       In undertaking my analysis, I have considered information from a variety of

sources, each of which has been identified in Exhibit 2. I have also relied upon my professional

judgment and expertise, gathered from many years of conducting economic analysis and valuing

intangible assets.

II.    Methodology
       9.       The objective of my analysis is to determine the value to the class members of a)

the Injunctive Relief that Premera has agreed to pay for and implement, and b) the additional data

security practices that Premera implemented from 2015 to 2018 in response to the present

litigation. While Premera also will receive value from the Injunctive Relief and from the additional

data security practices enabled by its spending, this value is primarily indirect, i.e., Premera’s

benefits are derived from the benefits obtained by members whose data is included in its database.

Premera’s demand for data security is a derived demand in that Premera benefits from better data

security because its members and other Blue Cross Blue Shield Association (“BCBSA”) members

benefit.

       10.      Premera’s future spending related to the Injunctive Relief and its past spending on

additional data security practices from 2015 to 2018 as a result of this litigation will lead to (in the

case of future spending) and has led to (in the case of past spending) enhanced protection of the

data in Premera’s database. The data in Premera’s database, which is considered an intangible asset



                                                   3
        Case 3:15-md-02633-SI          Document 274        Filed 05/30/19     Page 6 of 19




owned by the members,3 increases in value as the security of the data is improved. As Dr. Bazelon

noted, “[m]uch of the value of PII [(“Personally Identifiable Information”)] to Subjects is in their

ability to exclude others, particularly criminals, from consuming that information…Violating the

excludability of PII through its theft will therefore greatly diminish the value of the PII.”4 Because

a second data breach would cause further harm to members by reducing the excludability of the

PII, enhanced data protection increases the value of the data in Premera’s database.

       11.     As Premera spends money on enhanced data security and as the data in Premera’s

database increase in value, Premera’s customers benefit. Because Premera’s customers benefit, so

too does Premera, which explains why it would be willing to spend money to obtain better data

security for its customers. According to one source:

                       Consumers value companies that prioritize safeguarding
                       personal information—financials, health records, and social
                       practices. One breach, a single mishandling of consumer
                       data, or a lone vulnerability can be the tipping point for
                       consumers to switch brands, products, and services. Some
                       consumers have zero tolerance for a hack against a company.
                       Even if the company fixes the problem, negative consumer
                       sentiment may be so fully entrenched that perception is
                       forever skewed. … Data from the survey shows
                       cybersecurity can be influential in producing more brand
                       loyalty. Consumers see value in companies providing more
                       transparency and communication to assure cybersecurity
                       protections are ongoing and present. When organizations
                       invest and align cybersecurity as a business priority, they can


3
    “According to accounting conceptual frameworks and standards developed in the United
    States (FASB 1985, 2010) and internationally (IASC 1998), data—the asset that by many
    accounts is at the heart of the business model of many companies (Spiekermann 2012)—
    meet all necessary criteria to be classified as an intangible asset.” Sidgman, Juergen, and
    Malcolm Crompton, “Valuing Personal Data to Foster Privacy: A Thought Experiment and
    Opportunities for Research,” Journal of Information Systems, vol. 30, no. 2 (2016): 169-181,
    at p. 171. See also Reilly, Robert F., and Robert P. Schweihs, Valuing Intangible Assets,
    McGraw Hill Professional, 1998, at pp. 5-7.
4
    Declaration of Dr. Coleman Bazelon in Support of Plaintiffs’ Motion for Class Certification,
    August 3, 2018, at ¶19.


                                                  4
        Case 3:15-md-02633-SI         Document 274       Filed 05/30/19     Page 7 of 19




                      create advantageous positioning as trusted leaders and
                      providers. Reputation and trust are precious attributes
                      consumers seek, appreciate, and act on.5

This relationship between the benefits received by consumers and the benefits received by Premera

is what connects Premera’s spending on data security to the value obtained by its customers.

       12.     To determine the increased value to the class members of this intangible asset (i.e.,

the Injunctive Relief that Premera has agreed to pay for and implement over the three-year

Settlement Period and the value to the class members of the additional data security practices that

Premera implemented from 2015 to 2018 in response to the present litigation), I have utilized the

Cost Approach.6 The Cost Approach is a methodology commonly used by economists and finance

professionals to value many different types of assets. According to Smith and Parr:

                      The cost approach is especially useful for appraising highly
                      specialized property, such as a foundry, a reservoir, a steel
                      mill, coal unloading facilities, a nuclear reactor, telephone
                      switching centers, power plants, electric substations, or a
                      satellite earth station. The cost approach is also very useful
                      as a valuation method for certain intangible assets, such as
                      computer software, an assembled workforce, corporate
                      practices, quality control procedures, engineering drawings,
                      assembly practices, purchasing procedures, packaging
                      designs, and distribution networks. It is often used when
                      other valuation methods are not applicable or to allocate
                      values among assets that may have been valued in total by
                      another means.7

       13.     Researchers have noted that the Cost Approach is particularly well-suited to valuing



5
    https://www.theatlantic.com/sponsored/kpmg-2016/undervalued-the-business-benefits-of-
    cybersecurity/1034/ (viewed May 28, 2019).
6
    In addition to the Cost Approach, two other methods used to value intangible assets are the
    Market Approach and the Income Approach. Reilly, Robert F., and Robert P. Schweihs,
    Valuing Intangible Assets, McGraw Hill Professional, 1998, at p. 96. Due to data availability,
    the Cost Approach was utilized in this case.
7
    Smith, Gordon V., and Russell L. Parr, Valuation of Intellectual Property and Intangible
    Assets, Third Edition, New York: Wiley, 2000, at p. 208.


                                                 5
         Case 3:15-md-02633-SI         Document 274        Filed 05/30/19     Page 8 of 19




intangible assets, the type of asset that I am valuing in this case. For example, Reilly and Schweihs

observed:

                       Cost approach methods are an appropriate component of
                       many types of economic analyses related to intangible
                       assets. Of course, cost approach methods are an integral part
                       of intangible asset valuation.8

                       [T]he cost approach is one of the three fundamental
                       approaches to intangible asset valuation.9

        14.     As Reilly and Schweihs noted, this approach is most applicable in situations,

similar to this case, where cost information is known, the intangible asset being valued is new (i.e.,

the improvement in data security), and the type of value being estimated is the value in continued

use by the current owner:

                       The cost approach methods are most applicable (and most
                       practical) when detailed data are available with regard to the
                       costs to create the intangible assets that are subject to
                       appraisal. Generally, cost approach methods may be more
                       applicable when the subject intangible is newer and when it
                       is a fungible property. More weight is given to the cost
                       approach methods when the analyst is estimating the value
                       of the intangible to its current owner. These methods may
                       also be more applicable when estimating the value of an
                       intangible under the premise of value in continued use.10




8
     Reilly, Robert F., and Robert P. Schweihs, Valuing Intangible Assets, McGraw Hill
     Professional, 1998, at p. 119.
9
     Reilly, Robert F., and Robert P. Schweihs, Valuing Intangible Assets, McGraw Hill
     Professional, 1998, at p. 127. See also Hunter, Laurie, Elizabeth Webster, and Anne Wyatt,
     “Measuring Intangible Capital: A Review of Current Practice,” Australian Accounting
     Review, vol. 15, no. 2 (2005): 4-21, at p. 4 (The main conclusion of the paper is to suggest
     that “the way to a standardised, more comparable approach to measuring intangible capital is
     to employ a back to basics ‘costs’ approach …”).
10
     Reilly, Robert F., and Robert P. Schweihs, Valuing Intangible Assets, McGraw Hill
     Professional, 1998, at p. 254. See also Pratt, Shannon P., and Alina V. Niculita, Valuing a
     Business: The Analysis and Appraisal of Closely Held Companies, McGraw-Hill Companies,
     2008, at pp. 369-371.
                                                  6
         Case 3:15-md-02633-SI        Document 274        Filed 05/30/19      Page 9 of 19




        15.     The Cost Approach is also used and accepted in a variety of litigation contexts

involving intangible assets. According to Reilly and Schweihs:

                       Cost approach methods may also be applicable when
                       estimating the amount of damages suffered by the intangible
                       asset owner in an infringement, expropriation, breach of
                       contract, or similar type of litigation. In these cases, the
                       analyst may estimate the amount of damages as the amount
                       of benefits gained by the defendant associated with the
                       unlawful act; for example, the cost of creating the intangible
                       asset that the defendants avoided due to their actions. Or, the
                       analyst could estimate the cost-based value of the intangible
                       asset to the owner, that is, the value before the defendants’
                       actions. Since the intangible has been somehow damaged, its
                       current value is less than its (pre-damage) cost-based value.
                       Accordingly, the difference between these two value
                       indications is one measure of economic damages.11

        16.     Courts have found the Cost Approach to be an acceptable valuation methodology

in a wide variety of cases. For example, Courts have accepted the use of the Cost Approach to

value, among other things:

                      a medical center’s facilities (land, land improvements, building, and
                       equipment);12
                      process and handling fees paid to physicians;13
                      a building and its underlying land value;14
                      patents directed to the positioning and placement of components in side-by-
                       side off-road vehicles;15
                      trade secrets related to mechanical couplers for earthmoving equipment;16



11
     Reilly, Robert F., and Robert P. Schweihs, Valuing Intangible Assets, McGraw Hill
     Professional, 1998, at p. 119.
12
     Via Christi Reg’l Med. Ctr., Inc. v. Burwell, 78 F. Supp. 3d 416, 428-430 (D.D.C. 2015).
13
     United States ex rel. Lutz v. Berkeley Heartlab, Inc., 2017 U.S. Dist. LEXIS 135678, at *5,
     12 (D.S.C. 2017).
14
     Steffy v. Home Depot, Inc., 2008 U.S. Dist. LEXIS 99624, at *17, 25-26 (M.D. Pa. 2008).
15
     Polaris Indus. v. Artic Cat, Inc., 2019 U.S. Dist. LEXIS 61340, at *1-5, 19 (D. Minn. 2019).
16
     Miller UK Ltd. v. Caterpillar, Inc., 2015 U.S. Dist. LEXIS 147843, at *2, 46, 50, 56 (N.D.


                                                 7
        Case 3:15-md-02633-SI         Document 274        Filed 05/30/19     Page 10 of 19




                      a patent related to the migration of subscriber lines from old line frame
                       equipment to new equipment;17
                      a lease between private companies;18
                      patents directed to a system of transmitting high frequency data signals and
                       lower frequency voice band signals over conventional telephone wiring;19
                      emergency medical services and medical transportation services business;20
                      a patent related to a device that uses a light source to project light onto an
                       object to be cut by a rotary saw to align the cut of the saw;21
                      large herds of specialty cattle;22 and
                      patents related to various smartphone features.23

        17.    The premise of the Cost Approach is that “the cost to purchase or develop [an asset]

is commensurate with the economic value of the service that the [asset] can provide during its

life.”24 Basic economics suggests that a party would only spend money to develop or acquire an

asset if the expected value to be derived from that asset exceeded the costs to develop or acquire

it. If the costs (or prices) required to obtain the asset exceeded the present value of the future




     Ill. 2015).
17
     Metaswitch Networks, Ltd. v. Genband US LLC, 2016 U.S. Dist. LEXIS 28236, at *8-9, 11
     (E.D. Tex. 2016).
18
     Lock Realty Corp. IX v. U.S. Health, LP, 707 F.3d 764, 771 (7th Cir. 2013).
19
     Inline Connection Corp. v. AOL Time Warner, Inc., 470 F. Supp. 2d 424, 428 n.11, 434-435
     (D. Del. 2007); Inline Connection Corp. v. AOL Time Warner, Inc., 302 F. Supp. 2d 307, 310
     (D. Del. 2004).
20
     Icare-Ems, Inc. v. Rural Metro Corp., 2012 U.S. Dist. LEXIS 85336, at *2, 7-9 (E.D. Tenn.
     2012).
21
     Caluori v. One World Techs., Inc., 2012 U.S. Dist. LEXIS 25508, at *2, 5-6, 18-19 (C.D.
     Cal. 2012).
22
     Bear Ranch, LLC v. HeartBrand Beef, Inc., 2014 U.S. Dist. LEXIS 35312, at *35-37 (S.D.
     Tex. 2014).
23
     Apple, Inc. v. Samsung Elecs. Co., Ltd., 2014 U.S. Dist. LEXIS 24506, at *17-18, 28-29, 53
     (N.D. Cal. 2014).
24
     Smith, Gordon V., and Russell L. Parr, Valuation of Intellectual Property and Intangible
     Assets, Third Edition, New York: Wiley, 2000, at pp. 197-198.


                                                  8
        Case 3:15-md-02633-SI         Document 274       Filed 05/30/19    Page 11 of 19




economic benefits of the asset, no one would pay those costs (or those prices) to acquire it.25 In

this case, the asset being obtained as a result of Premera’s spending is a greater level of data

security that will accrue to the class members.

        18.     Inherent in Premera’s decision to spend money on data security is a belief that its

customers will benefit by an amount at least as much as it spends. Premera may believe that its

customers will benefit by more than what it spends, but not less. If Premera did not believe its

customers would benefit by the amount it has already spent and has agreed to spend, it would not

be rational for Premera to spend this money. Because Premera’s alternatives to spending this

money on data security include reducing its premiums to consumers by this same amount, Premera

must believe its customers would receive at least as much, or more, value from the money being

spent on enhanced data security as getting this money back in the form of reduced prices.

        19.     For example, Premera had the choice of spending the additional $28.8 million it

has committed to spending on data security over the Settlement Period or of giving this money

back to consumers in the form of lower prices. We know that Premera’s customers would value

this $28.8 million price reduction at $28.8 million. Because Premera instead chose to spend this

money on better data security pursuant to the Settlement Agreement, Premera (and the class) must

believe that Premera’s customers would get the same or greater value from this money being spent

on enhanced data security. For this reason, Premera’s historical and promised cost expenditures

represent the minimum value that individuals whose personal information is in Premera’s database

have received or are expected to receive from this spending.26



25
     Smith, Gordon V., and Russell L. Parr, Valuation of Intellectual Property and Intangible
     Assets, Third Edition, New York: Wiley, 2000, at p. 198.
26
     As noted above, Premera’s benefits from data security are derived from the benefits obtained
     by members whose data is included in its database. Accordingly, the relationship between the


                                                  9
          Case 3:15-md-02633-SI         Document 274       Filed 05/30/19     Page 12 of 19




III.      Value of Injunctive Relief
          20.     To determine the value to the class members of the Injunctive Relief agreed to by

Premera and the class members, I first estimated the incremental cost that Premera agreed to pay

as part of the injunction following the final approval of the Settlement Agreement. While an

argument could be made that all of the IT security costs that Premera agreed to pay as part of the

injunction, as identified in Exhibit A to the Settlement Agreement, are incremental, I have

conservatively calculated Premera’s incremental costs as the difference between a) the IT security

costs Premera agreed to pay, pursuant to Exhibit A of the Settlement Agreement, and b) the IT

security costs that Premera would have spent, absent the injunction.

          21.     According to the injunction, for a period of three years from the date of final

approval of the Settlement Agreement, Premera agreed to spend at least $14,000,000 per year on

core cybersecurity operations, investments, and initiatives whose primary purpose is to improve

or maintain information protection.27 To estimate the IT security costs that Premera would have

spent over this same three-year period, absent the injunction, I relied upon Premera’s historical IT

security cost spending from 2012 to 2014, which averaged $4,401,333 per year over this period.28

I utilized Premera’s historical spending from 2012 to 2014, as opposed to 2015-2018, in order to

account for the fact that Premera’s spending from 2015 to the present has been significantly higher

as a result of this litigation.29




       preferences of Premera and that of its customers is what enables one to use Premera’s costs
       to value the benefits that have been received by or are expected to be received by individuals
       whose personal information is in Premera’s database.
27
       Exhibit A to the Settlement Agreement.
28
       According to Premera, in 2012, 2013, and 2014, it spent $4,004,000, $4,448,000, and
       $4,752,000, respectively, on IT security.
29
       According to Premera, it spent $16,000,000 on IT security in 2015 and 2016, $15,000,000 in
       2017, and $14,500,000 in 2018.
                                                   10
        Case 3:15-md-02633-SI         Document 274       Filed 05/30/19     Page 13 of 19




        22.     As Table 1, below, shows, over the three-year Settlement Period, Premera has

agreed to spend a total of $42,000,000 to maintain information protection. Absent the injunction,

over this same period, Premera would have spent a total of $13,203,999. This suggests that

Premera will spend an additional $28,796,001 to maintain information protection as a result of the

injunction.

                                              Table 1
                              Incremental Spending Due to Injunction
                                        Settlement Period

                                             Year 1      Year 2      Year 3       Total
       Premera Injunction Budget           $14,000,000 $14,000,000 $14,000,000 $42,000,000
       But-for Premera IT Security Costs    $4,401,333 $4,401,333 $4,401,333 $13,203,999
       Incremental Spending                 $9,598,667 $9,598,667 $9,598,667 $28,796,001


        23.     Because the information protection enabled by Premera’s incremental spending is

substantially non-rivalrous, which means that consumption of these benefits by one customer does

not decrease the availability or consumption of the benefits by other customers,30 an argument can

be made that all of the $28,796,001 in incremental spending by Premera will directly benefit the

class members and can, as a result, be treated as value obtained by the class members. This

notwithstanding, in determining the value obtained by the class members, I have conservatively

apportioned the $28,796,001 in incremental spending to account for the fact that this spending will

benefit not only the class members, but other non-class Premera customers as well.

        24.     To determine how much of this spending can be counted as value to the class

members, as opposed to other non-class Premera customers that also will benefit from the




30
     In economics, a good or service is considered rivalrous if one person’s use of the good or
     service reduces another person’s use. See, e.g., Mankiw, N. Gregory, Principles of
     Economics, Sixth Edition, South-Western Cengage Learning, 2008, at p. 218.
                                                 11
        Case 3:15-md-02633-SI        Document 274       Filed 05/30/19     Page 14 of 19




incremental spending, conservatively assuming that the benefits from the incremental spending

are rivalrous, I identified the following five groups of customers that will benefit from Premera’s

incremental spending over the Settlement Period: 1) the class members, 2) Premera plan members

whose data was added to Premera’s database from 2015 to 2019, 3) other BCBSA plan members

whose data was added from 2015 to 2019, 4) Premera plan members that will be added over the

three-year Settlement Period, and 5) other BCBSA plan members that will be added over the three-

year Settlement Period.

        25.    I understand that there are 10,600,000 class members. According to Premera, it

added data from 7,921,68531 Premera plan members from 2015 to 2019 and data from 2,831,45332

other BCBSA plan members from 2015 to 2019. Assuming that Premera adds the same number of

Premera plan members in each year of the three-year Settlement Period as it did in 2019, I have

projected that in the first year of the Settlement Period, there will be an additional 1,584,115

Premera plan members, in the second year there will be an additional 3,168,230 Premera plan

members, and in the third year there will be an additional 4,752,345 Premera plan members.

Assuming that Premera adds the same number of other BCBSA plan members in each year of the

three-year Settlement Period as it did in 2019, I have projected that in the first year of the

Settlement Period, there will be an additional 628,196 other BCBSA plan members, in the second

year there will be an additional 1,256,392 other BCBSA plan members, and in the third year there

will be an additional 1,884,588 other BCBA plan members. I have summarized this information

in Table 2 below.




31
     According to Premera, in 2015, 2016, 2017, 2018, and 2019, it added 1,673,642, 1,607,889,
     1,489,630, 1,566,409, and 1,584,115 Premera plan members, respectively.
32
     According to Premera, in 2015, 2016, 2017, 2018, and 2019, it added 448,572, 565,378,
     573,681, 615,626, and 628,196 other BCBSA plan members, respectively.
                                                12
       Case 3:15-md-02633-SI          Document 274        Filed 05/30/19    Page 15 of 19




                                            Table 2
                Number of Consumers That Will Benefit From Incremental Spending
                                      Settlement Period

                                                                Year 1     Year 2     Year 3
   Class Members                                              10,600,000 10,600,000 10,600,000
   Premera Plan Members Added (2015-2019)                      7,921,685 7,921,685 7,921,685
   Other BCBSA Plan Members Added (2015-2019)                  2,831,453 2,831,453 2,831,453
   Premera Plan Members To Be Added (Over 3 Years)             1,584,115 3,168,230 4,752,345
   Other BCBSA Plan Members To Be Added (Over 3 Years)           628,196 1,256,392 1,884,588
   Total                                                      23,565,449 25,777,760 27,990,071


       26.      As Table 3 shows, dividing the incremental spending by Premera in each year over

the Settlement Period by the number of Premera customers that will benefit from this spending

suggests that each customer will benefit by between $0.34 and $0.41 per year (i.e., the value of

Premera’s spending by each customer in each year over the Settlement Period is, on average,

between $0.34 and $0.41).

                                                Table 3
                            Value of Incremental Spending Per Customer
                                          Settlement Period

                                                       Year 1       Year 2       Year 3
             Incremental Spending                     $9,598,667   $9,598,667   $9,598,667
             Number of Customers That Will Benefit    23,565,449   25,777,760   27,990,071
             Value Per Customer                            $0.41        $0.37        $0.34


       27.      As Table 4 shows, multiplying these values per customer by the 10,600,000 class

members suggests that the total value of Premera’s incremental spending required under the

Settlement Agreement to the class members is at least $11,872,000. As noted above, this

calculation is conservative because it assumes that the benefits enabled by Premera’s incremental

spending are entirely rivalrous, which is not the case. It also is conservative because, as noted

above, Premera’s promised cost expenditures represent the minimum value that individuals whose


                                                 13
         Case 3:15-md-02633-SI        Document 274       Filed 05/30/19      Page 16 of 19




personal information is in Premera’s database are expected to receive from this spending.

                                              Table 4
                         Value To Class Members of Incremental Spending
                                        Settlement Period

                                          Year 1        Year 2       Year 3        Total
            Value Per Customer               $0.41         $0.37        $0.34         $1.12
            Number of Class Members     10,600,000    10,600,000   10,600,000    10,600,000
            Value to Class Members      $4,346,000    $3,922,000   $3,604,000   $11,872,000



IV.      Value of Additional Data Security Practices
         28.    Using a similar methodology, I have determined the value to the class members of

the additional data security practices that Premera implemented from 2015 to 2018 in response to

the present litigation. To do so, I first estimated the incremental spending by Premera over this

period that appears to be related to the present litigation. I calculated Premera’s incremental costs

as the difference between a) Premera’s actual IT security costs from 2015-2018, and b) the IT

security costs that Premera would have spent over this period, absent the litigation by the class.

         29.    As Table 5 shows, from 2015 to 2018, Premera spent between $14,500,000 and

$16,000,000 per year on IT security. To estimate the IT security costs that Premera would have

spent over this period, absent the litigation, I relied upon Premera’s historical IT security cost

spending from 2012 to 2014, which averaged $4,401,333 per year over this period.33 This suggests

that from 2015 to 2018, as a result of the present litigation, Premera likely spent an additional

$10,098,667 to $11,598,667 per year on IT security over this period ($43,894,668 in total).




33
      According to Premera, in 2012, 2013, and 2014, it spent $4,004,000, $4,448,000, and
      $4,752,000, respectively, on IT security.
                                                 14
       Case 3:15-md-02633-SI         Document 274      Filed 05/30/19     Page 17 of 19




                                            Table 5
                             Incremental Spending Due to Litigation
                                           2015-2018

                                             2015        2016        2017        2018
      Actual Premera Spending             $16,000,000 $16,000,000 $15,000,000 $14,500,000
      But-for Premera IT Security Costs    $4,401,333 $4,401,333 $4,401,333    $4,401,333
      Incremental Spending                $11,598,667 $11,598,667 $10,598,667 $10,098,667


       30.    As noted above, because the IT security enabled by Premera’s incremental

spending is substantially non-rivalrous, an argument can be made that all of the incremental

spending by Premera will directly benefit the class members and can, as a result, be treated as

value obtained by the class members. This notwithstanding, in determining the value obtained by

the class members, I have conservatively apportioned the incremental spending to account for the

fact that this spending benefited not only the class members, but other non-class Premera

customers as well.

       31.    To determine how much of this spending can be counted as value to the class

members, as opposed to other non-class Premera customers that also benefited from the

incremental spending, conservatively assuming that the benefits from the incremental spending

are rivalrous, I identified the following three groups of customers that benefited from Premera’s

incremental spending that occurred from 2015 to 2018: 1) the class members, 2) Premera plan

members that were added from 2015 to 2018, and 3) other BCBSA plan members that were added

from 2015 to 2018.

       32.    As discussed above, there are 10,600,000 class members. According to Premera, in

2015, 2016, 2017, and 2018, it added 1,673,642, 1,607,889, 1,489,630, and 1,566,409 Premera

plan members, respectively. In 2015, 2016, 2017, and 2018, Premera added 448,572, 565,378,

573,681, and 615,626 other BCBSA plan members, respectively. Using this information, in Table


                                                15
          Case 3:15-md-02633-SI       Document 274       Filed 05/30/19     Page 18 of 19




6, I have determined how many consumers benefited in each year from Premera’s incremental

spending on IT security from 2015 to 2018.34

                                            Table 6
                  Number of Consumers That Benefited From Incremental Spending
                                           2015-2018

                                                      2015       2016       2017            2018
 Class Members                                     10,600,000 10,600,000 10,600,000      10,600,000
 Premera Plan Members Added (2015-2018)             1,673,642 3,281,531 4,771,161         6,337,570
 Other BCBSA Plan Members Added (2015-2018)           448,572 1,013,950 1,587,631         2,203,257
 Total                                             12,722,214 14,895,481 16,958,792      19,140,827


          33.    As Table 7 shows, dividing the incremental spending by Premera in each year from

2015 to 2018 by the number of Premera customers that benefited from this spending in each year

suggests that each customer benefited by between $0.53 and $0.91 per year (i.e., the value of

Premera’s spending by each customer in each year from 2015 to 2018 is, on average, between

$0.53 and $0.91).

                                             Table 7
                           Value of Incremental Spending Per Customer
                                           2015-2018

                                              2015          2016          2017          2018
     Incremental Spending                  $11,598,667   $11,598,667   $10,598,667   $10,098,667
     Number of Customers That Benefited     12,722,214    14,895,481   16,958,792     19,140,827
     Value Per Customer                          $0.91         $0.78         $0.62         $0.53


          34.    As Table 8 shows, multiplying these values per customer by the 10,600,000 class

members suggests that the total value of Premera’s incremental spending due to the present




34
      The number of Premera Plan Members Added (2015-2018) and Other BCBSA Members
      Added (2015-2018) that benefited from Premera’s incremental spending in a given year
      equals the number of members that were added in that year and prior years starting in 2015.
                                                 16
        Case 3:15-md-02633-SI         Document 274            Filed 05/30/19     Page 19 of 19




litigation to the class members is at least $30,104,000. As noted above, this calculation is

conservative because it assumes that the benefits enabled by Premera’s incremental spending are

entirely rivalrous, which is not the case. It also is conservative because, as noted above, Premera’s

historical cost expenditures represent the minimum value that individuals whose personal

information is in Premera’s database have received from this spending.

                                            Table 8
                         Value To Class Members of Incremental Spending
                                           2015-2018

                                    2015            2016           2017          2018          Total
     Value Per Customer               $0.91           $0.78          $0.62          $0.53         $2.84
     Number of Class Members     10,600,000      10,600,000     10,600,000     10,600,000    10,600,000
     Value to Class Members      $9,646,000      $8,268,000     $6,572,000     $5,618,000   $30,104,000



V.      Conclusion
        35.    This declaration is based on the information available to date. Should additional

information be provided subsequent to when this declaration is submitted, I will update my

opinion, as necessary.

        I declare under penalty of perjury of the laws of the District of Columbia and the United

States that the foregoing is true and correct.

        DATED this 29th day of May, 2019, at Washington, D.C.




                                                              Robert L. Vigil, Ph.D.




                                                   17
